MEMO OPINION
PEE CUEIAM.
Original proceeding. Petitioner, appearing pro se, and presently confined in the Montana State Prison, has filed a petition seeking a writ of habeas corpus.
This Court entered its decision on the appeal from his conviction by this petitioner on February 20, 1973. See State v. Spurlock and Doney, 161 Mont. 388, 506 P.2d 842. Petitioner during his trial and upon that appeal was represented by counsel. No petition for rehearing was filed following the promulgation of the decision.
The petition now presented pro se is merely a reargument of the same grounds raised upon the appeal. These contentions were not accepted by this Court and nothing new is raised by this petition and therefore it is ordered that the relief sought be denied and this proceeding is dismissed.